DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 9/20/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1, 6-8, 13-15 and 20 are currently pending.
4.	Claims 1, 8 and 15 are amended.  Claims 6-7, 13-14 and 20 are original.
5.	Claims 2-5, 9-12 and 16-19 are cancelled.

Response to Arguments
                                          Response: 35 U.S.C.  § 101
6.    Applicants argue:
“In Prong One of Step 2A, the Office evaluates whether the claim recites a judicial
exception. Under MPEP § 2106.07(a)(1), a § 101 rejection should point to the specific claim
limitation(s) that recite the judicial exception. Under MPEP § 2106.07(a)(D), a § 101 rejection
should point to the specific claim limitation(s) that recite the judicial exception. The Office
asserts that the claims are directed to mathematical concepts.
The Office states that the following elements are abstract ideas as they involve
mathematical concepts: “obtaining sequence data for an aptamer sequence that binds to a
target; generating, by a binding affinity latent variable model, a binding affinity latent variable
based on the sequence data; generating, by a polymerase chase reaction (PCR) bias latent
variable model, a PCR bias latent variable based on the sequence data; generating, by a
counting model, a predicted count of the aptamer sequence based on the binding affinity latent
variable and PCR bias latent variable; determining that the binding affinity latent variable is
greater than the PCR bias latent variable; and in response to the determining that the binding affinity latent variable is greater than the PCR bias latent variable, accepting the predicted
count of the aptamer sequence.”
Initially, Applicant submits that the steps of:
generating, by a binding affinity latent variable model, a binding affinity latent
variable based on the selection sequence data;
generating, by a PCR bias latent variable model, a PCR bias latent variable
based on the initial sequence data and the selection sequence data;
generating, by a counting model comprising a first bijective function and a
second bijective function, a predicted count of the aptamer sequence based on the
binding affinity latent variable and the PCR bias latent variable, wherein
generating the predicted count includes:
predicting a count for the initial library based on the PCR bias latent
variable, wherein the count for the initial library is connected to the PCR
bias latent variable via the first bijective function such that as the PCR
bias latent variable increases or decrease an equivalent change of
increasing or decreasing is observed in the predicted count for the initial
library;
predicting a count for each cycle of a selection protocol based on the
binding affinity latent variable and the PCR bias latent variable, wherein
the count for each cycle of the selection protocol is connected to the PCR
bias latent variable via the first bijective function such that as the PCR
bias latent variable increases or decrease an equivalent change of
increasing or decreasing is observed in the count for each cycle of the
selection protocol, and wherein the count for each cycle of the selection
protocol is connected to the binding affinity latent variable via the second
bijective function such that as the binding affinity latent variable increases
or decrease an equivalent change of increasing or decreasing is observed
in the count for each cycle of the selection protocol; and
combining the count for the initial library and the count for each cycle of
a selection protocol as a linear combination to generate the predicted
count of the aptamer sequence...
are not directed to a mathematical concept.
For a claim to recite a mathematical concept, it must recite a mathematical relationship,
mathematical formula or equation, or mathematical calculations. In this instance, the specific
mathematical relationship, algorithm, calculation or formula is not explicitly recited in the
claims. Instead, the claims recite a series of AI algorithms by their name only, 1.¢., a binding
affinity latent variable model, PCR bias latent variable model, and a counting model comprising a first bijective function and a second bijective function, as a component of the process, rather
than trying to claim the steps of the AI algorithms or mathematical calculations themselves.
Merely reciting only the name of a series of AI algorithms, rather than reciting the steps or
mathematical calculations of the AI algorithms, does not make the individual steps of the process
directed to the underlying AI algorithms. Instead, it indicates that the claims include a series of
Al algorithms, but that there is more going on in the claim than just the AI algorithms. For at
least these reasons, these steps of the claims are not directed to an abstract idea.

B. Prong Two: Evaluate Whether The Judicial Exception Is Integrated Into A Practical Application
Applicant respectfully submits that the aforementioned features extend well beyond the
judicial exception of mental processes and/or mathematical concepts and integrates the judicial
exception into a practical application.
The USPTO’s two-part test has indicated that if the claim as a whole integrates the
judicial exception into a practical application, the claim is not directed to a judicial exception and
is patent eligible. (MPEP 2106.05(d).) The 2019 PEG provides a non-exhaustive list of examples
for this, including, among others: (1) an improvement in the functioning of a computer; (2) a
particular treatment for a disease or medical condition; and (3) an application of “the judicial
exception in some other meaningful way beyond generally linking the use of the judicial
exception to a particular technological environment, such that the claim as a whole is more than
a drafting effort designed to monopolize the exception.”
As discussed during the Examiner Interview, Applicant submits the claims as a whole
integrate the alleged mathematical processes into a practical application to identify and separate
out sequences of aptamers that are present within a pool of aptamer sequences primarily due to
PCR bias and/or binding affinity. Specifically, the claim features indicated above recite a
specific manner for addressing a problem (PCR bias) using several artificial intelligence
technologies. The artificial intelligence technologies use latent variable models to infer PCR bias
and binding affinity from other variables that are observed (directly measured or predicted). The
dependencies for the artificial intelligence model include counting the aptamer sequences present
prior to any binding selection (e.g., the initial library), running in vitro at least one round of selection in the presence of a target, and then counting the aptamer sequences present after
binding selection (e.g., the pool of target-bound aptamers). This means that a latent variable
assigned to PCR bias acts on or impacts the count of aptamers in both the initial library and
libraries created post each round of binding and selection (e.g., the pool of target-bound
aptamers). Whereas, a latent variable assigned to binding affinity acts only on or impacts the
count of aptamers in the libraries created post each round of binding and selection (e.g., the pool
of target-bound aptamers). This technique maintains separability between the latent variables and
the PCR. In other words, not including the count from the initial library within the binding
affinity latent variable allows for the two latent variables to be differentiable from one another,
and thus sequences that have a high count due primarily to PCR bias may be separated from
sequences that have a high count primarily due to affinity bias in a downstream process.
Moreover, in the latent variable models, the latent variables are tied to the predicted
counts in such a manner that increases/decreases in the latent variables will lead to the equivalent
change in the counts of the aptamer sequences present in the initial library and the pool of target-
bound aptamers. Specifically, the interpretability of the predicted counts is maintained by
enforcing that as the PCR bias latent variable increases so does the count for the respective initial
library or subsequent selection cycles and as the PCR bias latent variable decreases so does the
count for the respective initial library or subsequent selection cycles. The interpretability of the
predicted counts is further maintained by enforcing that as the binding affinity latent variable
increases so does the count for the respective selection cycles and as binding affinity latent
variable decreases so does the count for the respective selection cycles. The net prediction of the
counts is a linear combination of the latent variables and the previous round's count.
This modeling strategy advantageously makes the latent variables humanly interpretable
with respect to their individual quantities and influence on the overall modeling of selection
schemes. Because the claims recite a solution to a problem or an improvement in the field of
aptamer development, the claims recite an application of the alleged judicial exception in some
other meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment. Moreover, because the probability of the predicted count of the
aptamer sequence may then be used to generate, by a sequence prediction model, one or more sequences based on the aptamer sequence (see, e.g., Claim 6), the process is integrated into a
practical application.
For at least these reasons, the actions in the independent claims that generate latent
variables and predict counts, and are ultimately used to accept the predicted count of the aptamer
sequence in response to the determining that the binding affinity latent variable is greater than
the PCR bias latent variable, integrate the alleged judicial exception in some other meaningful
way into a practical application beyond generally linking the use of the judicial exception to a
particular technological environment. Accordingly, Applicant respectfully requests that the
rejection under 35 U.S.C. § 101 be withdrawn.” (Remarks: pages 9-13)
7.    Examiner Response:
The examiner notes that with the recent amendment to the claims, the claims are still not eligible under 35 U.S.C. 101.  The examiner notes that claims 1, 6-8, 13-15 and 20 are directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims covers performance of the limitation in the mind or by pencil and paper.  Under step 2A, prong 1, the examiner notes that the claim language of claim 1 that states “wherein the sequence data comprises: (i) initial sequence data comprising a representation of the aptamer sequence and an observed count of the aptamer sequence in an initial library after a first amplification via polymerase chase reaction (PCR); and (ii) selection sequence data comprising the representation of the aptamer sequence and an observed count of the aptamer sequence in a selection library after a second amplification via the PCR” falls within the Mental Process” grouping of abstract ideas.  The claim language of these limitations does not distinguish itself where it cannot be conducted in the human mind or with pencils and paper.  Also, the predicting, combing and determining steps of claim 1 fall within the Mental Process” grouping of abstract ideas.  The claim language of these limitations does not distinguish itself where it cannot be conducted in the human mind or with pencils and paper.  
Under step 2A, prong 2, the examiner notes that the obtaining limitation of claim 1 that states “obtaining sequence data for an aptamer sequence that binds to a target” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The generating limitation of claim 1 that states “generating, by a binding affinity latent variable model, a binding affinity latent variable based on the sequence data the selection sequence data” amounts to extra-solution activity, where a binding affinity latent variable is generated.  This limitation function as a generic computer function, where the binding affinity latent variable is generated based on the selection sequence data that is obtained.  Also, the generating limitation of claim 1 that states “generating, by a polymerase chase reaction (PCR) bias latent variable model, a PCR bias latent variable based on the sequence data the initial sequence data and the selection sequence data” amounts to extra-solution activity, where a polymerase chase reaction (PCR) bias latent variable is generated.  This limitation function as a generic computer function, where the PCR bias latent variable is generated based on the initial sequence data and the selection sequence data.  The generating limitation of claim 1 that states “generating, by a counting model comprising a first bijective function and a second bijective function, a predicted count of the aptamer sequence based on the binding affinity latent variable and the PCR bias latent variable” amounts to extra-solution activity, where a predicted count of the aptamer sequence is generated.  This limitation function as a generic computer function, where a predicted count of the aptamer sequence is generated based on the binding affinity latent variable and the PCR bias latent variable.
	The examiner also notes that under step 2A, prong 2, claim 1 recites the additional element of a computer, where the computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, under Step 2B, the limitation of obtaining sequence data for an aptamer sequence that binds to a target is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of a processor amounts no
more than mere instructions to apply the exception using a generic computer component that
does not impose any meaningful limits on practicing the abstract idea and therefore cannot
provide an inventive concept (See MPEP 2106.05(b).
	Claims 8 and 15 recite the same substantive limitations as claim 1 and are rejected using the same teaching.  Below is the 35 U.S.C. 101 rejection of the current claims. 

Prior Art Rejection
8.	There’s no prior art rejection for the claims of the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-8, 13-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1, 8 and 15
Regarding step 1, claims 1 and 10 are directed towards a method, system and computer program product which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, Claim 1 recites “wherein the sequence data comprises: (i) initial sequence data comprising a representation of the aptamer sequence and an observed count of the aptamer sequence in an initial library after a first amplification via polymerase chase reaction (PCR)”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “wherein the sequence data comprises: and (ii) selection sequence data comprising the representation of the aptamer sequence and an observed count of the aptamer sequence in a selection library after a second amplification via the PCR”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “predicting a count for the initial library based on the PCR bias latent variable”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “wherein the count for the initial library is connected to the PCR bias latent variable via the first bijective function such that as the PCR bias latent variable increases or decrease an equivalent change of increasing or decreasing is observed in the predicted count for the initial library”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “predicting a count for each cycle of a selection protocol based on the binding affinity latent variable and the PCR bias latent variable”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “wherein the count for each cycle of the selection protocol is connected to the PCR bias latent variable via the first bijective function such that as the PCR bias latent variable increases or decrease an equivalent change of increasing or decreasing is observed in the count for each cycle of the selection protocol”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and wherein the count for each cycle of the selection protocol is connected to the binding affinity latent variable via the second bijective function such that as the binding affinity latent variable increases or decrease an equivalent change of increasing or decreasing is observed in the count for each cycle of the selection protocol”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “combining the count for the initial library and the count for each cycle of a selection protocol as a linear combination to generate the predicted count of the aptamer sequence”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “determining that the binding affinity latent variable is greater than the PCR bias latent variable”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and in response to the determining that the binding affinity latent variable is greater than the PCR bias latent variable, accepting the predicted count of the aptamer sequence”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of obtaining sequence data for an aptamer sequence that binds to a target amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the generating limitation of claim 1 that states “generating, by a binding affinity latent variable model, a binding affinity latent variable based on the sequence data the selection sequence data” amounts to extra-solution activity, where a binding affinity latent variable is generated.  This limitation function as a generic computer function, where the binding affinity latent variable is generated based on the selection sequence data that is obtained.  
The generating limitation of claim 1 that states “generating, by a polymerase chase reaction (PCR) bias latent variable model, a PCR bias latent variable based on the sequence data the initial sequence data and the selection sequence data” amounts to extra-solution activity, where a polymerase chase reaction (PCR) bias latent variable is generated.  This limitation function as a generic computer function, where the PCR bias latent variable is generated based on the initial sequence data and the selection sequence data.
The generating limitation of claim 1 that states “generating, by a counting model comprising a first bijective function and a second bijective function, a predicted count of the aptamer sequence based on the binding affinity latent variable and the PCR bias latent variable” amounts to extra-solution activity, where a predicted count of the aptamer sequence is generated.  This limitation function as a generic computer function, where a predicted count of the aptamer sequence is generated based on the binding affinity latent variable and the PCR bias latent variable.
Further, claim 1 recites the additional element of a computer, where the computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of obtaining sequence data for an aptamer sequence that binds to a target is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of a processor amounts no
more than mere instructions to apply the exception using a generic computer component that
does not impose any meaningful limits on practicing the abstract idea and therefore cannot
provide an inventive concept (See MPEP 2106.05(b).
Claim 8
Regarding step 2A, prong 2, the limitation of obtaining sequence data for an aptamer sequence that binds to a target amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim recites the additional elements of a processor and medium. The processor and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of obtaining sequence data for an aptamer sequence that binds to a target is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
The other limitations of the claim recite the same substantive limitations of claim 1 above and are rejected using the same teachings.
Claim 15
Regarding step 2A, prong 2, the limitation of obtaining sequence data for an aptamer sequence that binds to a target amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Claim 15 recites A computer-program product tangibly embodied in a non- transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions.  The claim incudes a processor and medium. The processor and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of obtaining sequence data for an aptamer sequence that binds to a target is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Claim 15 recites A computer-program product tangibly embodied in a non- transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions, which amounts to no more than mere instructions to apply the exception using a generic computer component. This step is also analogous to teachings within MPEP 2106.05(f)(2), where it’s not sufficient to provide an inventive concept.
The other limitations of the claim recite the same substantive limitations of claim 1 above and are rejected using the same teachings.
Claims 6 and 13
Dependent claims 6 and 13 recites “in response to accepting the predicted count of the aptamer sequence, generating, by a sequence prediction model, one or more sequences based on the aptamer sequence” amounts to extra-solution activity, where one or more sequences are generated.  This limitation function as a generic computer function, where one or more sequences are generated based on aptamer sequence.
Claims 7, 14 and 20
Dependent claims 7, 14 and 20 recites “determining that the binding affinity latent variable is not greater than the PCR bias latent variable”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claims 7, 14 and 20 recites “and in response to the determining that the binding affinity latent variable is not greater than the PCR bias latent variable, rejecting the predicted count of the aptamer sequence”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claims 1, 6-8, 13-15 and 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147